Mr. Justice Cooke, dissenting: By the contract between the hotel company and the White City Company the hotel company was granted the exclusive right to sell all foods, drinks, cigars, cigarettes and tobaccos within the premises leased by the White City Company and during the term of such lease. It was contemplated originally that the hotel company should carry on this business in the College Inn building. I can perceive no reason, however, why the White City Company should not grant the hotel company, under this concession, the right to sell these articles to the patrons of the White City Company elsewhere than in the College Inn building. The purpose of granting this concession was to afford the patrons of this amusement park an opportunity to be served with meals and luncheons. If the College Inn should prove inadequate for that purpose, it would appear to be as much to the advantage of the White City Company as to the hotel company to provide more ample facilities for catering to the wants of the people patronizing the park. The White City Company by resolution permitted the establishment of a lunch room, and in my judgment it had the right to do this upon the same terms that the hotel company was permitted to carry on its business under its concession in the College Inn building. I do not concur, therefore, in the conclusion reached in reference to the sale of food elsewhere than in the College Inn building. In all other respects I concur with the conclusions of the majority. Mr. Justice Dunn : I concur in the dissenting opinion of Mr. Justice Cooke.